DETAILED ACTION
In response to communications filed on 22 January 2019, this is the first Office action on the merits. Claims 1-20 are pending
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claim 8 recites “computer readable storage medium” has been interpreted as --non-transitory computer readable storage medium-- based on [0110] “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire” in the current specification.

Claims 1, 8 and 15 recite “by use of a machine learning process” and “by use of semantic network cell weight rules”. The claims do not recite functionality, but instead recites what machine learning process and semantic network cell weight rules are used for. Examiner suggests amending the claim to recite the functionality performed by the claimed method, instead of reciting what the claim elements are used for. 

Drawings
Figures 6 has gray shading which does not qualify as black ink on white paper.  Examiner suggests removing the shading as it does not appear to be necessary to the drawing or replace the shading with black texturing.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Objections
Claims 2-4, 7, 9-11, 14 and 16-18 are objected to because of the following informalities:  
Claims 3-4, 10-11 and 17-18 recite “calculating a weight” should read as --calculating the weight-- since it appears to be a typographical error and may cause antecedent basis issue. 
Claims 7, 14 and 16 recite “increase weights of greater values slower than weights of less values” should read as -- increase the weights of greater values slower than the weights of less values -- since it appears to be a typographical error and may cause antecedent basis issue.
Claims 2 and 9 recite “wherein attributes of the semantic network cell” should read as -- wherein the attributes of the semantic network cell-- since it appears to be a typographical error and may cause antecedent basis issue.
Appropriate corrections are required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1:
Claims 1-7 are recited as being directed to a “method”. Claims 8-14 are recited as being directed to a “computer readable”. Claims 15-20 are recited as being directed to a “system”. Thus claims 1-20 have been identified to be directed towards the appropriate statutory category. Below is further analysis related to step 2.

Regarding claim 1, 
Step 2A: Prong One: 
Claim 1 recites limitations:
generating,… a semantic network cell that corresponds to a component of a semantic expression in a semantic network, wherein the semantic network includes a plurality of semantic network cells, and wherein each semantic network cell has attributes of a weight, an access count, and a latest time of access; and
that emulates reinforcing of the semantic network cell by access and decaying of the semantic network cell over time by use of semantic network cell weight rules.
These claim limitations appear to be reciting a “Mental Process” including evaluation which may be performed in a human mind. 
	A human being can mentally apply evaluation to generate a semantic network which can be a graph on a piece of paper that includes various attributes. The network cells can be kept or removed from the graph depending on certain criteria or rules.
Step 2A: Prong Two:
	Claim 1 further recites limitations: 
	… by one or more processor,…
	… by the one or more processor,…
These claim limitations appear to be to merely add the use of generic computer components which are merely executing the abstract idea within a computer device (see MPEP 2106.05(b)) and do not appear to integrate the abstract idea into a particular application.
Claim 1 further recites limitations: 
operating… the semantic network as a knowledgebase servicing searches by use of a machine learning process…
These claim limitations appear to be reciting searching based on machine learning process. The process of searching based on machine learning process does not integrate into a practical application since they are conventional computer functions. Per MPEP (2106.05 (b) (I)), computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. As a result these claim limitations do not apply to a practical application.
Step 2B:
Claim 1 further recites limitations:
… by one or more processor,…
… by the one or more processor,…
These claim limitations appear to be to merely add the use of generic computer components which are merely executing the abstract idea within a computer device (see MPEP 2106.05(b)) and do not appear to amount to significantly more.
Claim 1 further recites limitations: 
operating… the semantic network as a knowledgebase servicing searches by use of a machine learning process…
These claim limitations appear to be reciting searching based on machine learning process. The process of searching based on machine learning process does not amount to significantly more since they are conventional computer functions. Per MPEP (2106.05 (b) (I)), computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. As a result, these limitations are merely executing the abstract idea without being significantly more than the abstract. These references provide evidence that the process of searching based on machine learning are conventional computer technology: Wu et al. (US 10,213,645 B1 – [Abstract]), Kang et al. (US 10,303,978 B1 – [Abstract]), Olsen (US 10,387,122 B1– [Abstract]), Madden (US 10,410,234 B1 – [Abstract], Wei et al. (US 10,528,576 B1 – [Abstract]) and Dreher et al. (US 10,552,541 B1 – [Abstract]).
Claims 8 and 15 incorporate substantively all the limitations of claim 1 in a computer readable and system form and are rejected under the same rationale.

Regarding claims 2-7: 
Step 2A: 
Claim 2 recites:
wherein the attributes of the semantic network cell are to implement search filters while searching the semantic network, wherein a kind of the semantic network cell is selected from the group consisting of: concept and a semantic relation, 
wherein attributes of the semantic network cell representing a concept further include a description of the concept and a list of key-value pairs, and wherein attributes of the semantic network cell representing a semantic relation further include a description of the semantic relation from one semantic network cell to another semantic network cell, representing respective concepts.
Claim 3 recites:
obtaining a search result against the semantic network that satisfies conditions of a query; 
identifying one or more semantic network cells participating in the search result from the obtaining; 
calculating a weight for each of the one or more semantic network cells according to a strength factor corresponding to a current weight of the semantic network cell in the semantic network cell weight rules; and 
updating the semantic network with the semantic network cell with the weight from the calculating.
	Claim 4 recites:
	ascertaining a period time predefined for decaying the plurality of semantic network cells in the semantic network had lapsed; and 
calculating a weight for each of the plurality of semantic network cells according to a decay factor corresponding to a current weight of a current semantic network cell in the semantic network cell weight rules.
	Claim 5 recites:
	ascertaining that the weight of the current semantic network cell from the calculating is greater than zero (0); and 
updating the semantic network with the current semantic network cell with the weight from the calculating.
Claim 6 recites:
	ascertaining that the weight of the current semantic network cell from the calculating is equal to zero (0); and 
removing the current semantic network cell from the semantic network. 
Claim 7 recites:
	wherein the values of the semantic network cell weight rules implement to decrease weights of greater values slower than weights of less values over the same period of time, to increase weights of greater values slower than weights of less values over the same number of accesses, and to represent a certain concept that does not deteriorate at all over time with a maximum weight. 
	A human being can evaluate mentally to filter information to search the semantic network which could be a graph on a piece of paper. A human being can apply evaluation to select specific cells from the concepts and semantic relationships. A human mind can evaluate to determine search results that satisfy a condition and further identify cells that participate in the search results to determine their weights based on the strength factor to eventually update the graph with the updated weight information. A human being can evaluate to determine if a specific amount of time has lapsed in order to decay or remove the cells from the semantic network and calculate weights for each of the cells based on the decay factor. A human mind can apply evaluation to determine if the calculated weights are greater than zero and based on the determination update the weights on cells of the semantic network. A human mind can apply evaluation to determine if the calculated weight is equal to zero and based on the determination removing the cells of the semantic network. A human mind can evaluate to determine if the weights can be increased or decreased based on specific criteria and not change information if it has maximum weight.   
Claim 9 incorporates substantively all the limitations of claim 2 in a computer readable form and is rejected under the same rationale. 
Claims 10-13 and 17-20 incorporate substantively all the limitations of claim 3-6 in a computer readable and system form and are rejected under the same rationale.
Claim 14 incorporates substantively all the limitations of claim 7 in a computer readable form and is rejected under the same rationale.
Claim 16 incorporates substantively all the limitations of claims 2 and 7 in a system form and is rejected under the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, 8-11, 13, 15, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (US 2022/0027740 A1, hereinafter “Dong”) in view of Hofmann et al. (US 2015/0142807 A1, hereinafter “Hofmann”) further in view of Eaton et al. (US 2009/0016600 A1, hereinafter “Eaton”).

Regarding claim 1, Dong teaches
A computer implemented method comprising: (see Dong, [0111] “provides a computer-implemented method”). 
generating, by one or more processor, a semantic network cell that corresponds to a component of a semantic expression in a semantic network, wherein the semantic network includes a plurality of semantic network cells, and wherein each semantic network cell has attributes of (see Dong, [0034] “the attributes for indicating the semantic meaning of the data filled in the given cell 172 can also include the data filled therein, and/or an editing formula for generating the data of the given cell 172”; [0123] “the values of the at least one attribute indicating at least one of a semantic meaning of data filled in the plurality of cells or a structure of the data table, the plurality of cells being arranged in rows and columns in the data table; extracting a feature representation of the values of the at least one attribute using a first learning network”; [0017] “the computing device 100 can be implemented as various user terminals or server ends… The processing unit 110 can be a physical or virtual processor and can implement various processes based on programs stored in the memory”; [0043] “other aspects may also be obtained as long as the attributes can facilitate indication of the semantic meaning of the data and/or the structure of the data table. Moreover, other mapping values may be used to differentiate the values of the attributes”).
operating, by the one or more processor, the semantic network as a knowledgebase servicing searches (see Dong, [0001] “Since data tables typically have various structures and layouts on cells, they can intuitively indicate data correspondence for easy lookup or serve side-by-side comparison for higher-order knowledge exhibition”; (see Dong, [0017] “the computing device 100 can be implemented as various user terminals or server ends… The processing unit 110 can be a physical or virtual processor and can implement various processes based on programs stored in the memory”) by use of a machine learning process (see Dong, [0015] “The solution uses a learning network to extract a feature representation from attribute values of respective cells”; [0045] “The training process of the learning network 222 is required for determining the mapping from the values 212 of the attributes”) that emulates reinforcing of the semantic network cell by access and (see Dong, [0049] “Training data is required to train the first learning network 222 to learn the mapping from the attribute values to the formats of the cells. Sample data for training the learning network includes a set of sample data tables of which cells are set with corresponding formats”).
Dong does not explicitly teach a weight, an access count, and a latest time of access; and decaying of the semantic network cell over time by use of semantic network cell weight rules. 
However, Hofmann discloses cognitive distances and also teaches
matrix data including a weight, an access count, and a latest time of access; and (see Hofmann, [0138] “weighting, relevancy, entropy ranked and/or recency may be determined and/or used to provide analysis of the frequency of the triple association”; [0148] “more recent data may be more relevant, interesting, important and/ or compelling than less recent data… information from time sliced matrices may be independently weighted to provide greater weight to more recent data and less weight to less recent data… weighting the matrix data may be performed on the counts as they are retrieved from the matrix such that the counts that are received corresponding to the streaming queues include the weighting”; [0357] “Convergence extends this access pattern to also scan over time”).
incorporating data in the network by use of semantic network cell weight rules (see Hofmann, [0298] “Various aggregation operators may be possible to combine these graph links… apply the rules of series and parallel circuits. The two links to a shared attribute are in series, therefore added. The multiple paths are in parallel, therefore inverted then added, then inverted again for a total distance. If one entity does not have a connection, the resistance (the distance) is infinite, resulting in a path weight of zero”; [0330] “Many methods of machine learning may involve the slow adjustment of weights by iterative passes over data or iterative methods over matrices”; [0272] “New data may be learned as data arrives, instantly transformed into connections and counts”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality of weights related to strength, access count, access time, semantic rules, concept, key-value pairs, semantic relation, search result,  as being disclosed and taught by Hofmann, in the system taught by Dong to yield the predictable results of efficiently performing search queries (see Hofmann, [0122] “the present invention may result in computational efficiencies and improvements that are previously unavailable using conventional technologies. For example, a distributed associative memory base may be used to compute information distances between a query search element and ones of a plurality of associative memory classes to determine closeness values corresponding to the information distances”).
The proposed combination of Hofmann and Dong does not explicitly teach decaying of the semantic network cell over time.
However, Eaton discloses reinforcing and decaying memories and also teaches 
decaying of the semantic network cell over time (see Eaton, [0045] – [0048] “The codelets may also increase a bond between two (or more) percepts, build new percepts (e.g., by analogy)… codelets may be assigned a weighted value (e.g., events requiring immediate attention may be given greater weight for execution then others)… a codelet having a higher weighting is more likely to be selected than a codelet having a lower weighting (or no weighting)… percepts stored in the memory structures (e.g., the perceptual memory and the episodic memory) that are not acted upon may decay over time, and eventually be eliminated. This should make sense as the perception module 210 includes a memory used to perceive events as they occur. Thus, memories in perception module 210 should decay over time. That is, as new events are "perceived" older events may decay away”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality of decaying memories as being disclosed and taught by Eaton, in the system taught by the proposed combination of Dong and Hofmann to yield the predictable results of providing effective memory management (see Eaton, [0037] “the reinforcement and decay module 220 reinforces memories of repeatedly occurring behaviors and decays and/or eliminates memories of occasionally occurring behaviors. More specifically, percepts, and associated nodes, may decay over time if not used or alternatively, may be reinforced, if used. Thus, for example, when a structure, such as a percept, is placed into the workspace similar memories may be reinforced ( or updated to better generalize the behavior represented by the memory). In this manner, a competitive learning environment is created where useful percepts, and associated nodes, survive because they are reinforced, and non-useful, percepts, and associated nodes, decay away”).
Claims 8 and 15 incorporate substantively all the limitations of claim 1 in a computer readable (see Dong, [0135] “herein provides a computer program product which is tangibly stored on a non-transient computer storage medium and comprises machine-executable instructions which, when executed by a device, cause a device to”; [0111] “provides a computer-implemented method”) and system form (see Dong, [0016] “Components of the computing device 100 can include, but are not limited to, one or more processors or processing units 110, a memory 120, a storage device 130, one or more communication units 140”; [0024] “The memory 120 may include one or more modules having one or more program instructions. These modules can be accessed and executed by the processing unit 110 to perform functions of various implementations described herein”) and are rejected under the same rationale.

Regarding claim 2, the proposed combination of Dong, Hofmann and Eaton teaches
wherein the attributes of the semantic network cell are (see Dong, [0034] “the attributes for indicating the semantic meaning of the data filled in the given cell 172 can also include the data filled therein, and/or an editing formula for generating the data of the given cell 172”; [0123] “the values of the at least one attribute indicating at least one of a semantic meaning of data filled in the plurality of cells or a structure of the data table, the plurality of cells being arranged in rows and columns in the data table; extracting a feature representation of the values of the at least one attribute using a first learning network”) to implement search filters while searching the semantic network, (see Dong, [0059] “one or more network layers of the first learning network 222 may include convolutional layers, each of which includes one or more convolutional kernels (also referred to as convolutional filters) to perform a corresponding convolutional operation”) 
wherein a kind of the semantic network cell is selected from the group consisting of: (see Dong, [0032] “A value of an attribute herein refers to how a certain attribute is set with respect to a cell… but may be any other type of data/information for indicating the specific setting of the attribute”) concept and a semantic relation, (see Dong, [0032] “An attribute of each cell 172 of the data table 170 can be related to one or more aspects of data filled in the cell or a setting(s) of the cell. Therefore, values of attributes of all the cells in the data table can indicate a semantic meaning of the data filled in the respective cells and/or indicate a structure of the data table”) wherein attributes of the semantic network cell representing a concept further include (see Dong, [0032] “An attribute of each cell 172 of the data table 170 can be related to one or more aspects of data filled in the cell or a setting(s) of the cell. Therefore, values of attributes of all the cells in the data table can indicate… a structure of the data table”) a description of the concept (see Hofmann, [0282] “Each cell may be a "point" in the matrix, and the computation of distance at each point may be called "point-wise". This distance filters the high frequency "noise" that is often found in a faceted entity search, particularly at scale where popular concepts have high association counts”) and a list of key-value pairs, (see Hofmann, [0165] “The key value to the matrix may be used in matrix index pages 134 and/or the matrix data pages 136”) and wherein attributes of the semantic network cell representing a semantic relation further include (see Dong, [0032] “An attribute of each cell 172 of the data table 170 can be related to one or more aspects of data filled in the cell or a setting(s) of the cell. Therefore, values of attributes of all the cells in the data table can indicate a semantic meaning of the data filled in the respective cells”) a description of the semantic relation from one semantic network cell to another semantic network cell, representing respective concepts (see Hofmann, [0242] “Each matrix may include a conditional label and all of its internal statistics may be conditional to this label”; [0265] “Marilyn Monroe is close to JFK, and JFK is close to the concept of president, but Marilyn Monroe is not closely related to the concept of president”). The motivation for the proposed combination is maintained. 
Claim 9 incorporates substantively all the limitations of claim 2 in a computer readable form and is rejected under the same rationale.

Regarding claim 3, the proposed combination of Dong, Hofmann and Eaton teaches
the operating comprising: obtaining a search result against the semantic network that satisfies conditions of a query; (see Hofmann, [0276] “imagine a Google search for "cowboy saddle" that returns the count of documents with both terms. This is the count of xy. Searching for "cowboy" 610 and then "saddle" 616 returns their independent counts, of x and of y”). 
identifying one or more semantic network cells participating in the search result from the obtaining; (see Hofmann, [0050] “the query search element includes a case vector including a category and a plurality of values corresponding to the category, the values in the case vector are used to identify associations in corresponding ones of the associative memory class matrices that include associative memory counts”). 
calculating a weight for each of the one or more semantic network cells according (see Hofmann, [0148] “weighting the matrix data may be performed”) to a strength factor (see Hofmann, [0201] “which may be captured in the final results by weighting associations having greater frequencies of occurrence more heavily than those having fewer frequencies of occurrence”; [0222] “For example, stocks:up will have the strongest possible association with sun:up” – weights and strengths are both based on associations) corresponding to a current weight of the semantic network cell in the semantic network cell weight rules; and (see Hofmann, [0298] “Various aggregation operators may be possible to combine these graph links… apply the rules of series and parallel circuits. The two links to a shared attribute are in series, therefore added. The multiple paths are in parallel, therefore inverted then added, then inverted again for a total distance. If one entity does not have a connection, the resistance (the distance) is infinite, resulting in a path weight of zero”; [0330] “Many methods of machine learning may involve the slow adjustment of weights by iterative passes over data or iterative methods over matrices”).
updating the semantic network with the semantic network cell with (see Dong, [0051] “to update continuously the parameter set of the network using the set of sample data”) the weight from the calculating (see Hofmann, [0330] “Many methods of machine learning may involve the slow adjustment of weights by iterative passes over data or iterative methods over matrices”). The motivation for the proposed combination is maintained. 
Claims 10 and 17 incorporate substantively all the limitations of claim 3 in a computer readable and system form and are rejected under the same rationale.

Regarding claim 4, the proposed combination of Dong, Hofmann and Eaton teaches
the operating comprising: ascertaining a period time predefined for decaying the plurality of semantic network cells in the semantic network had lapsed; and (see Eaton, [0048] “percepts stored in the memory structures (e.g., the perceptual memory and the episodic memory) that are not acted upon may decay over time, and eventually be eliminated”; [0081] “events and/or patterns of behavior stored in the episodic memory 710 that have survived for a substantial period of time may be used to develop or update a memory in the long-term memory 715. However, data stored in the long-term memory 715 may decay over time (e.g., the specific details of an event may decay out of long-term-memory 715)”).  
calculating a weight for each of the plurality of semantic network cells according to (see Hofmann, [0148] “weighting the matrix data may be performed”) a decay factor (see Eaton, [0099] “each particular case may be determined by a variety of factors, such as where the structure/procedure is found (e.g. episodic memory vs. long term memory), type of structure/ procedure (e.g., normal vs. abnormal, simple v. complex, etc.), and so on… there are two kinds of decay procedures which are implemented in the behavior recognition system 100. One kind is a linear decay that is applied, for example, to the content of the workspace 725. Another kind is non-linear decay that is applied”; [0045] – [0048] “The codelets may also increase a bond between two (or more) percepts, build new percepts (e.g., by analogy)… codelets may be assigned a weighted value (e.g., events requiring immediate attention may be given greater weight for execution then others)… a codelet having a higher weighting is more likely to be selected than a codelet having a lower weighting (or no weighting)… percepts stored in the memory structures (e.g., the perceptual memory and the episodic memory) that are not acted upon may decay over time, and eventually be eliminated. This should make sense as the perception module 210 includes a memory used to perceive events as they occur. Thus, memories in perception module 210 should decay over time. That is, as new events are "perceived" older events may decay away”) corresponding to a current weight of a current semantic network cell in the semantic network cell weight rules (see Hofmann, [0298] “Various aggregation operators may be possible to combine these graph links… apply the rules of series and parallel circuits. The two links to a shared attribute are in series, therefore added. The multiple paths are in parallel, therefore inverted then added, then inverted again for a total distance. If one entity does not have a connection, the resistance (the distance) is infinite, resulting in a path weight of zero”; [0330] “Many methods of machine learning may involve the slow adjustment of weights by iterative passes over data or iterative methods over matrices”). The motivation for the proposed combination is maintained. 
Claims 11 and 18 incorporate substantively all the limitations of claim 4 in a computer readable and system form and are rejected under the same rationale.

Regarding claim 6, the proposed combination of Dong, Hofmann and Eaton teaches
further comprising: ascertaining that the weight of the current semantic network cell from the calculating is equal to zero (0); and (see Hofmann, [0298] “Various aggregation operators may be possible to combine these graph links… apply the rules of series and parallel circuits. The two links to a shared attribute are in series, therefore added. The multiple paths are in parallel, therefore inverted then added, then inverted again for a total distance. If one entity does not have a connection, the resistance (the distance) is infinite, resulting in a path weight of zero”; [0330] “Many methods of machine learning may involve the slow adjustment of weights by iterative passes over data or iterative methods over matrices”).
removing the current semantic network cell from the semantic network (see Dong, [0081] “remove or eliminate outlier cells”). The motivation for the proposed combination is maintained. 
Claims 13 and 20 incorporate substantively all the limitations of claim 6 in a computer readable and system form and are rejected under the same rationale.

Claims 5, 7, 12, 14 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dong, Hofmann and Eaton in view of Rothschild (US 2019/0297456 A1, hereinafter “Rothschild”).

Regarding claim 5, the proposed combination of Dong, Hofmann and Eaton teaches
ascertaining that the weight of the current semantic network cell from the calculating (see Hofmann, [0298] “Various aggregation operators may be possible to combine these graph links… apply the rules of series and parallel circuits. The two links to a shared attribute are in series, therefore added. The multiple paths are in parallel, therefore inverted then added, then inverted again for a total distance. If one entity does not have a connection, the resistance (the distance) is infinite, resulting in a path weight of zero”; [0330] “Many methods of machine learning may involve the slow adjustment of weights by iterative passes over data or iterative methods over matrices”). 
updating the semantic network with the current semantic network cell with (see Dong, [0051] “to update continuously the parameter set of the network using the set of sample data”) the weight from the calculating (see Hofmann, [0330] “Many methods of machine learning may involve the slow adjustment of weights by iterative passes over data or iterative methods over matrices”). 
The proposed combination of Dong, Hofmann and Eaton does not explicitly teach weight of the current semantic network cell from the calculating is greater than zero (0). 
However, Rothschild discloses computing weights and also teaches
weights is greater than zero (0); and (see Rothschild, [0058] “the number of weights that correspond to the interval-area pair and are greater than zero).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality of comparing weights as being disclosed and taught by the proposed combination of Hofmann, Dong and Eaton in the system taught by Rothschild to yield the predictable results of performing effective data analysis (see Rothschild, [0037] “To facilitate identifying such associations, embodiments of the present disclosure provide a system configured to track the respective locations of multiple subjects over time. Based on the tracking, the system identifies each pair of subjects who, over the tracking period, were co-located with one another in a manner that suggests that the pair of subjects are associated with one another, and then flags each of these pairs for subsequent analysis”).
Claims 12 and 19 incorporate substantively all the limitations of claim 5 in a computer readable and system form and are rejected under the same rationale.
Regarding claim 7, the proposed combination of Dong, Hofmann and Eaton teaches
wherein the values of the semantic network cell weight rules implement to (see Hofmann, [0298] “Various aggregation operators may be possible to combine these graph links… apply the rules of series and parallel circuits. The two links to a shared attribute are in series, therefore added. The multiple paths are in parallel, therefore inverted then added, then inverted again for a total distance. If one entity does not have a connection, the resistance (the distance) is infinite, resulting in a path weight of zero”; [0330] “Many methods of machine learning may involve the slow adjustment of weights by iterative passes over data or iterative methods over matrices”) decrease weights of greater values slower than weights of less values (see Hofmann, [0335] “the weight is decremented (when one is ON and the other is OFF)”) over the same period of time, (see Eaton, [0048] “At the same time”) to increase weights of greater values slower than weights of less values over the same number of accesses, (see Hofmann, [0335] “if two input signals have the same direction (both ON or both OFF), the weight between them is incremented”; [0054] “may be streamed to access count server nodes that correspond to specific ones of the associative memories/matrices that may be independently located relative to one another”) and to represent a certain concept that does not deteriorate at all over time with (see Dong, [0032] “An attribute of each cell 172 of the data table 170 can be related to one or more aspects of data filled in the cell or a setting(s) of the cell. Therefore, values of attributes of all the cells in the data table can indicate… a structure of the data table” – here the structure is not changing).
The proposed combination of Dong, Hofmann and Eaton does not explicitly teach a maximum weight.  
However, Rothschild discloses computing weights and also teaches
a maximum weight (see Rothschild, [0054] “the processor may assign a maximum weight of 1 to Subject A”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality of weights as being disclosed and taught by the proposed combination of Hofmann, Dong and Eaton in the system taught by Rothschild to yield the predictable results of performing effective data analysis (see Rothschild, [0037] “To facilitate identifying such associations, embodiments of the present disclosure provide a system configured to track the respective locations of multiple subjects over time. Based on the tracking, the system identifies each pair of subjects who, over the tracking period, were co-located with one another in a manner that suggests that the pair of subjects are associated with one another, and then flags each of these pairs for subsequent analysis”).
Claim 14 incorporates substantively all the limitations of claim 7 in a computer readable form and is rejected under the same rationale.

Regarding claim 16, the proposed combination of Dong, Hofmann and Eaton teaches
wherein the attributes of the semantic network cell are (see Dong, [0034] “the attributes for indicating the semantic meaning of the data filled in the given cell 172 can also include the data filled therein, and/or an editing formula for generating the data of the given cell 172”; [0123] “the values of the at least one attribute indicating at least one of a semantic meaning of data filled in the plurality of cells or a structure of the data table, the plurality of cells being arranged in rows and columns in the data table; extracting a feature representation of the values of the at least one attribute using a first learning network”) to implement search filters while searching the semantic network, (see Dong, [0059] “one or more network layers of the first learning network 222 may include convolutional layers, each of which includes one or more convolutional kernels (also referred to as convolutional filters) to perform a corresponding convolutional operation”).
wherein a kind of the semantic network cell is selected from the group consisting of: (see Dong, [0032] “A value of an attribute herein refers to how a certain attribute is set with respect to a cell… but may be any other type of data/information for indicating the specific setting of the attribute”) concept and a semantic relation, (see Dong, [0032] “A value of an attribute herein refers to how a certain attribute is set with respect to a cell… but may be any other type of data/information for indicating the specific setting of the attribute”).
wherein attributes of the semantic network cell representing a concept further include (see Dong, [0032] “An attribute of each cell 172 of the data table 170 can be related to one or more aspects of data filled in the cell or a setting(s) of the cell. Therefore, values of attributes of all the cells in the data table can indicate… a structure of the data table”) a description of the concept (see Hofmann, [0282] “Each cell may be a "point" in the matrix, and the computation of distance at each point may be called "point-wise". This distance filters the high frequency "noise" that is often found in a faceted entity search, particularly at scale where popular concepts have high association counts”) and a list of key-value pairs, (see Hofmann, [0165] “The key value to the matrix may be used in matrix index pages 134 and/or the matrix data pages 136”) wherein attributes of the semantic network cell representing a semantic relation further include (see Dong, [0032] “An attribute of each cell 172 of the data table 170 can be related to one or more aspects of data filled in the cell or a setting(s) of the cell. Therefore, values of attributes of all the cells in the data table can indicate a semantic meaning of the data filled in the respective cells”) a description of the semantic relation from one semantic network cell to another semantic network cell, representing respective concepts, and (see Hofmann, [0242] “Each matrix may include a conditional label and all of its internal statistics may be conditional to this label”; [0265] “Marilyn Monroe is close to JFK, and JFK is close to the concept of president, but Marilyn Monroe is not closely related to the concept of president”) wherein the values of the semantic network cell weight rules implement to (see Hofmann, [0298] “Various aggregation operators may be possible to combine these graph links… apply the rules of series and parallel circuits. The two links to a shared attribute are in series, therefore added. The multiple paths are in parallel, therefore inverted then added, then inverted again for a total distance. If one entity does not have a connection, the resistance (the distance) is infinite, resulting in a path weight of zero”; [0330] “Many methods of machine learning may involve the slow adjustment of weights by iterative passes over data or iterative methods over matrices”) decrease weights of greater values slower than weights of less values (see Hofmann, [0335] “the weight is decremented (when one is ON and the other is OFF)”) over the same period of time, (see Eaton, [0048] “At the same time”) to increase weights of greater values slower than weights of less values over the same number of accesses, (see Hofmann, [0335] “if two input signals have the same direction (both ON or both OFF), the weight between them is incremented”; [0054] “may be streamed to access count server nodes that correspond to specific ones of the associative memories/matrices that may be independently located relative to one another”) and to represent a certain concept that does not deteriorate at all over time with (see Dong, [0032] “An attribute of each cell 172 of the data table 170 can be related to one or more aspects of data filled in the cell or a setting(s) of the cell. Therefore, values of attributes of all the cells in the data table can indicate… a structure of the data table” – here the structure is not changing). 
The proposed combination of Dong, Hofmann and Eaton does not explicitly teach a maximum weight.  
However, Rothschild discloses computing weights and also teaches
a maximum weight (see Rothschild, [0054] “the processor may assign a maximum weight of 1 to Subject A”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality of weights as being disclosed and taught by the proposed combination of Hofmann, Dong and Eaton in the system taught by Rothschild to yield the predictable results of performing effective data analysis (see Rothschild, [0037] “To facilitate identifying such associations, embodiments of the present disclosure provide a system configured to track the respective locations of multiple subjects over time. Based on the tracking, the system identifies each pair of subjects who, over the tracking period, were co-located with one another in a manner that suggests that the pair of subjects are associated with one another, and then flags each of these pairs for subsequent analysis”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAISHALI SHAH whose telephone number is (571)272-8532. The examiner can normally be reached Monday - Friday (7:30 AM to 4:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA KYLE can be reached on (571)272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAISHALI SHAH/Primary Examiner, Art Unit 2156